298 S.W.3d 53 (2009)
Unice HARRIS, Appellant,
v.
WELLS FARGO BANK NA, Respondent.
No. WD 69634.
Missouri Court of Appeals, Western District.
August 25, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied October 27, 2009.
Application for Transfer Denied December 22, 2009.
Unice Harris, Lee's Summit, MO, pro se.
Kurt M. Lewis, Esq., Overland Park, KS, for respondent.
Before DIVISION THREE: HAROLD L. LOWENSTEIN, Senior Judge Presiding, JOSEPH M. ELLIS and LISA WHITE HARDWICK, Judges.

ORDER
PER CURIAM.
Unice Harris appeals from a summary judgment ruling in favor of Wells Fargo Bank on its claim of unlawful detainer and on Ms. Harris's claims of quiet title and wrongful foreclosure. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the summary judgment. Rule 84.16(b).